Citation Nr: 0102840	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for residuals of a viral 
disease, including depression and impotence.





ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty for training (ACDUTRA) for 
the Army National Guard from May 19, 1971, to September 17, 
1971.  He also served in the Army National Guard from 
September 1978 to September 1994, including a period of 
verified ACDUTRA from August 11, 1984, to August 25, 1984. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 RO decision which denied 
service connection for residuals of viral encephalitis, 
including depression and impotence.  To better serve the 
interests of the veteran, the aforementioned issue has been 
reacharacterized as set forth on the cover page of this 
decision.  It is also noted that the veteran withdrew his 
request for a Travel Board hearing, as such; the Board will 
proceed with an adjudication of his claim. 


FINDING OF FACT

The veteran developed a viral disease while on ACDUTRA and 
has residuals of such, including depression and impotence.


CONCLUSION OF LAW

The veteran has residuals of a viral disease, including 
depression and impotence, and such were incurred during 
active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.1(m), 3.6, 3.303 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had a period of verified ACDUTRA from August 11, 
to August 25, 1984. 

On August 30, 1984, the veteran was admitted to Washington 
County Hospital, complaining of headaches and nausea.  He 
reported that he had been at training camp for two weeks and 
had sustained a number of bug bites.  During the course of 
his hospitalization, he underwent a lumbar puncture which 
showed he had aseptic meningitis.  The final diagnosis on 
hospital discharge, on September 3, 1984, was viral 
encephalitis. 

On September 5, 1984, the veteran was again hospitalized at 
Washington County Hospital.  His wife brought him to the 
hospital because he appeared to be lethargic, confused, and 
slightly disoriented.  Following diagnostic studies, it was 
concluded he had experienced a mild relapse.  The final 
diagnosis on hospital discharge on September 10, 1984, was 
viral encephalitis. 

In a September 1984 statement, J.L.R., M.D., the veteran's 
private physician, indicated that the veteran had been in the 
hospital for treatment of viral encephalitis and had no 
neurological residuals. 

On September 30, 1984, the veteran was admitted to Washington 
County Hospital.  A lumbar puncture was obtained and it was 
determined that he had aseptic meningitis.  Following 
treatment, he was discharged on October 3, 1984; and the 
discharge diagnosis was viral encephalitis. 

An October 1984 Army National Guard medical examination and 
duty status report shows that the veteran had become ill on 
August 28, 1984, while at his civilian employment.  It was 
noted that his illness had worsened and that he went to the 
hospital shortly thereafter.  The diagnosis was viral 
encephalitis.  The unit commander or unit adviser noted that 
a formal line of duty investigation was not necessary and 
that the veteran's viral encephalitis was considered to have 
been incurred in the line of duty. 

In a November 1984 statement, M.C.G., M.D., one of the 
veteran's private physicians, indicated that the etiology of 
the veteran's viral encephalitis was likely attributable to a 
mosquito born virus. 

Private treatment records, dated in 1984 and 1985, show that 
the veteran was assessed as having depression. 

In an October 1985 statement, the veteran indicated that 
during his period of ACDUTRA he was in the field and bitten 
by insects.  He related that he fell ill three days after he 
finished his training.  Specifically, he said, he started 
feeling ill on August 28, 1984.  He said he went to the 
hospital the next day.  After he was released from the 
hospital, he said his condition worsened.  He said he 
returned to the hospital and was diagnosed as having viral 
encephalitis.  A few days later, he said, he had another 
relapse. 

A March 1987 Army National Guard examination report reflects 
that the veteran had memory deficits around the time of his 
hospitalization for encephalitis.  It was later noted that he 
had post-hospital depression.  It was concluded that his 
neurological and psychiatric sequale had since resolved.  

Private treatment records, dated in 1987 and 1988, show that 
the veteran was noted as having depression.   

A January 1992 Army National Guard examination report shows 
that the veteran experienced memory loss following his viral 
encephalitis, which later resolved.  It was noted that he had 
made a complete recovery from encephalitis. 

In a November 1995 statement, M.C.G., M.D., the veteran's 
private physician, indicated that the veteran had developed 
encephalitis while on duty, and subsequently developed a 
relapse.  Dr. M.C.G. indicated that he had first seen the 
veteran in November 1984 and it was apparent that he was 
experiencing some depression which may have been secondary to 
encephalitis.  He was started on antidepressant medication in 
1985.  Since then, it was opined, he had intermittent 
problems with depression and experienced erectile 
dysfunction.  It was concluded that there was a direct link 
between the veteran's viral encephalitis and his ensuing 
depression, decreased libido, and erectile dysfunction.  It 
was opined that he incurred a brain injury secondary to 
encephalitis and that such had played a role in his 
depression, and his libido and erectile dysfunction.  It was 
pointed out that prior to his encephalitis, he did not have 
these aforementioned problems. 

In a January 1996 statement, M.C.G., M.D., indicated that the 
veteran had impotence.  His history was noted as significant 
for an episode of viral encephalitis in the early 1980s.  It 
was also noted that he had been diagnosed as hypothyroid and 
was now on thyroid replacement medication.  It was opined 
that if the veteran's decreased sex drive and impotence were 
secondary to his hypothyroidism, alone, such should have been 
corrected when he was placed on medication, but was not.

A January 1996 medical record reflects the veteran complained 
of erectile dysfunction since 1985, following an episode of 
viral encephalitis.  He denied having erectile difficulties 
prior to this episode.  Following an examination, the 
impression was significant erectile dysfunction, which the 
veteran attributed to encephalitis.  

In February 1996, the veteran's wife submitted a statement to 
the RO, indicating that the veteran had experienced the 
gradual onset of impotence following his encephalitis. 

In an April 1997 statement, M.C.G., M.D., opined that the 
veteran had decreased libido and erectile dysfunction as a 
direct result of viral encephalitis that was sustained while 
he was in service.  It was noted that the veteran had not had 
such problems prior to his encephalitis.  It was concluded 
that encephalitis caused a neurological insult which caused 
the veteran to have decreased libido and erectile 
dysfunction.  

A June 1997 VA neurological examination report shows that the 
veteran had an episode of viral meningitis in 1984.  It was 
noted that neurological findings were noted at the time of 
the episode.  Following an examination, it was concluded that 
the veteran was a healthy male who had recovered from 
encephalitis.  It was noted that viral meningitis and/or 
encephalitis, by definition, do not result in neurological 
residuals as previously stated by other examiners.  It was 
noted that the veteran's penile tumescence studies signified 
that his impotence was based on a psychological disturbance.  
It was concluded that the veteran's depression and impotence 
were not residuals of encephalitis.

A July 1997 VA examination report shows that the veteran 
reported having been diagnosed as having viral meningitis in 
1984.  Since then, he related, he developed severe depression 
and impotence.  On examination, it was noted that the cause 
of his impotence was unknown.  The final diagnosis was 
impotence.  It was opined that impotence may be due to 
medication treatment for depression, not viral encephalitis. 

A July 1997 VA psychiatric examination report reflects that 
the veteran reported that he developed encephalitis within 
days after finishing his summer camp.  Following his 
encephalitis, he asserted, he felt lethargic and very 
indifferent towards life.  He said he was diagnosed as having 
depression and was prescribed medication.  Thereafter, he 
related, he experienced erectile dysfunction and his 
depression medication was discontinued.  Following an 
examination, the diagnoses included a history of a mood 
disorder, secondary to a medical condition (encephalitis), 
with depressive features. 

A February 1998 VA psychiatric examination report reflects 
the history that the veteran, following his recovery from 
encephalitis, became very lethargic and indifferent towards 
his life and surroundings.  It was noted that he was 
diagnosed as having depression and was treated with 
medication.  In 1994, he was again treated with 
antidepressants.  During the examination, the veteran 
reportedly denied having insomnia, decreased energy, 
decreased libido, weight loss, or suicidal thoughts.  
Following an examination, the diagnosis was recurrent major 
depression, in remission.  It was pointed out there was no 
good scientific evidence that there was a causal relationship 
between encephalitis and depression.  It was noted that 
recurrent depression was a common condition and occurred 
without any history of a known brain disease.  It was 
concluded that there was not enough sufficient evidence to 
attribute the veteran's current and rather minimal 
difficulties to military service.

A February 1998 VA genitourinary examination report shows 
that the veteran had a history of erectile dysfunction since 
1985.  Following an examination, the diagnosis was erectile 
dysfunction, the etiology of which is unclear. 

A February 1998 VA brain and spinal cord examination report 
reflects the history that the veteran was diagnosed as having 
aseptic meningitis and/or aseptic encephalitis in 1984.  
Approximately one month following a resolution of his 
symptoms, the veteran said, he began to experience impotence.  
He said he has since continued to have problems.  It was also 
noted that he had been treated for intermittent symptoms of 
depression since 1988, and was now taking medication for 
such.  Following a review of the record and an examination of 
the veteran, it was opined that the veteran clearly had 
aseptic meningitis.  It was opined that it was doubtful that 
the veteran had viral encephalitis, which was a condition 
that tended to cause more permanent residuals.  The examiner 
noted that he disagreed with the veteran's other previous 
examiners, and opined that viral meningitis and/or 
encephalitis could indeed cause neurological residuals.  The 
diagnoses included (1) aseptic meningitis and (2) impotence, 
secondary to aseptic meningitis. 

A January 2000 VA genitourinary examination report reflects 
that the veteran was diagnosed as having impotency. 

A May 2000 VA neurological examination report reflects that 
the examiner reviewed the claims file but did not conduct a 
neurological examination of the veteran.  Following a review 
of the claims file, it was opined that the veteran had 
suffered an episode of viral meningitis, possibly including 
meningoencephalitis, in 1984.  It was noted that there was no 
evidence of depression or impotence directly following his 
meningitis.  It was also noted that clinical depression did 
not seem to be a current problem for the veteran. 

II.  Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

More specifically, a disability is service connected if it is 
the result of disease or injury incurred or aggravated in the 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  In addition, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or from an injury incurred or aggravated 
during INACDUTRA.  38 U.S.C.A. §§ 101(24), 1131, 1137, 5107; 
38 C.F.R. § 3.303.  An injury is not incurred "in the line of 
duty" if it was the result of the veteran's own willful 
misconduct or was a result of his or her abuse of alcohol.  
38 C.F.R. § 3.1(m).  A service department finding that an 
injury occurred in the line of duty will be binding on the VA 
unless it is patently inconsistent with the requirements of 
laws administered by the VA.  Id.; see Kinnaman v. Principi, 
4 Vet. App. 20, 28 (1993) (Coast Guard determination that 
veteran's eye disease was incurred in the line of duty 
binding on the VA pursuant to regulation).

A review of the record verifies that the veteran served on 
ACDUTRA in the Army National Guard from August 11, to August 
25, 1984.  A few days later, on August 28, 1984, the veteran 
said he began feeling ill, while at his civilian job.  He was 
hospitalized on August 30, and was diagnosed as having viral 
encephalitis and aseptic meningitis.  Within the next few 
weeks, the veteran was repeatedly hospitalized for treatment 
of a viral disease, which was variously characterized as 
encephalitis and aseptic meningitis.  The veteran has 
indicated that he sustained a lot of bug bites while at 
training camp, and the veteran's private physician has 
indicated that encephalitis was likely a mosquito borne 
virus.  In October 1984, the Army National Guard determined 
that the veteran's viral encephalitis was incurred in the 
line of duty, while he was on ACDUTRA.  

Given (1) the veteran's assertions of having sustained 
numerous insect bites during ACDUTRA, (2) the medical opinion 
indicating that encephalitis was likely a mosquito borne 
virus, and (3) the Army National Guard's line of duty 
determination--that encephalitis was incurred during the 
veteran's ACDUTRA service, it is concluded that a viral 
disease (variously characterized as viral encephalitis, 
aseptic encephalitis, meningoencephalitis, meningitis, and 
aseptic meningitis) was indeed incurred during the veteran's 
verified ACDUTRA for the Army National Guard.  Id.

Now the question becomes whether the veteran currently has 
residual disability as a result of contracting a viral 
disease in August 1984, while on ACDUTRA.  Numerous medical 
records, from 1984 to the present time, reflect treatment for 
depression.  Additionally, the veteran has reported having 
impotence shortly after developing encephalitis; and medical 
evidence on file does indeed confirm a diagnosis of erectile 
dysfunction and impotence.  

There are divergent opinions regarding whether or not the 
veteran's depression and impotence are residuals of his 
inservice viral disease.  VA examiners in June 1997 (a 
neurologist), February 1998 (psychiatrist), and May 2000 
(neurologist), have specifically stated that depression and 
impotence are not residuals of encephalitis.  In a July 1997 
opinion, a VA examiner indicated that the veteran's impotence 
was possibly due to the use of depression medication, not 
viral encephalitis. 

Contrary to the aforementioned opinions, is a February 1998 
VA brain and spinal cord examination report which reflects 
that the veteran's impotence was secondary to aseptic 
meningitis.  In a July 1997 report, a VA psychiatrist opined 
that the veteran had a history of a mood disorder which was 
secondary to encephalitis.  Further, the veteran's private 
physician, M.C.G., M.D., who has treated him since November 
1984, has repeatedly indicated that it is his opinion that 
the veteran's encephalitis caused both depression and 
erectile dysfunction. 

Weighing all the evidence, it is approximately balanced on 
the question of whether the veteran incurred a viral disease 
during active service which caused residuals, including 
depression and impotence.  Under such circumstances, the 
veteran is given the benefit of the doubt, 38 U.S.C.A. 
§ 5107(b).  Thus, service connection is warranted.


ORDER

Service connection for residuals of a viral disease, 
including depression and impotence, is granted.



		
	G. H. Shufelt`
	Member, Board of Veterans' Appeals

 

